Citation Nr: 1549258	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-26 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased disability rating for degenerative spondylosis of the lower back associated with traumatic arthritis, status post total knee replacement, right knee, currently evaluated at 10 percent.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend 


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge in Atlanta, Georgia.  A transcript of the hearing is associated with the Veteran's claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue; during the August 2015 Board hearing, the Veteran claimed that he has not worked since 1993 due to his service-connected disabilities, which prevent him from obtaining employment.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Board notes that the Veteran has submitted evidence since the RO issued its April 2014 Supplemental Statement of the Case.  Specifically, the Veteran submitted evidence at the August 2015 Board hearing, and he submitted evidence on September 11, 2015, and on September 16, 2015.  This new evidence has not been considered by the Agency of Original Jurisdiction (AOJ).  However, a waiver of initial AOJ consideration was filed concurrently with the August 2015 and September 11, 2015 submissions, and on September 17, 2015. See 38 C.F.R. § 20.1304 (2015).

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system includes a VA examination and a radiology report dated in October 2011, and a VA examination dated in October 2012. Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal. 


FINDINGS OF FACT

1.  Prior to September 10, 2015, the Veteran's degenerative spondylosis of the lower back was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

2.  Beginning September 10, 2015, the Veteran's degenerative spondylosis of the lower back has been manifested by a functional loss due to pain and weakness that more closely resembles forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  There is no evidence of favorable or unfavorable ankylosis.

3.  Beginning August 24, 2015, the Veteran's degenerative spondylosis of the lower back involved "severe" lumbar radiculopathy of the right lower extremity, with marked muscular atrophy; complete paralysis was not shown.

4.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for the Veteran's degenerative spondylosis of the lower back, prior to September 10, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5239-5010 (2015).

2.  Beginning September 10, 2015, the criteria for a 20 percent rating, but no higher, for the Veteran's degenerative spondylosis of the lower back have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2015).

3.  Beginning August 24, 2015, the criteria for a separate disability rating of 60 percent, but no greater, for lumbar radiculopathy of the right lower extremity, associated with the Veteran's service-connected degenerative spondylosis of the lower back, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520.

4.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006). 

In a claim for an increased disability rating, the VCAA notice requirements include the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice but not veteran-specific notice as to the effect on daily life or as to the assigned or cross-referenced Diagnostic Code under which the disability is rated).

The VA must provide VCAA notice to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

With respect to the Veteran's claim for an increased disability rating, the RO provided pre-adjudication VCAA notice, by letter, in May 2008.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, and the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3). Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is no longer applicable in the Veteran's claim for a higher initial rating.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that pursuant to Dunlap, where a claim for service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements," such as the effective date or initial rating).  

Concerning the Veteran's TDIU claim, which was raised during the August 2015 Travel Board hearing, because the Board is granting the benefit sought, the VA's duty to notify and assist is deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326.

	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c). Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record. 

At the August 2015 Board hearing, the Veteran suggested that there may be outstanding records pertaining to physical therapy that he has received "off and on for years."  As such, the Veteran was given 60 days following the Travel Board hearing to work with his representative to review the medical documents that were included in his claims file and to obtain any missing medical documents.  In September 2015, the Veteran submitted two letters from private physicians, a copy of a September 2015 disability benefits questionnaire (DBQ), and a letter from Ace Hardware; through his representative, he waived RO consideration of the evidence.  Although the Veteran has not submitted any additional evidence pertaining to physical therapy, the Veteran has neither adequately identified nor authorized the VA to obtain any such private treatment records.  See 38 U.S.C.A. § 5103A(b)(1).  

Additionally, during the appeal period, the Veteran was afforded a VA examination in October 2011, and although the Veteran testified in August 2015 that his lower back disability had worsened, in September 2015, the Veteran's private physician completed a DBQ pertaining to the Veteran's back. The Board has carefully reviewed the VA examination report and DBQ and finds that the examinations, taken as a whole along with other medical evidence of record, are adequate for rating purposes. Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Thus, with respect to the Veteran's increased rating claim, further medical examination is not required.  See 38 C.F.R. § 3.326.

As part of the VA's duty to assist, the Veteran was afforded a Travel Board hearing pursuant to his request.  To comply with 38 C.F.R. § 3.103(c)(2), the Veterans Law Judge must fulfill two duties. See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010).  These duties consist of: (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Id.  During the instant Travel Board hearing, the undersigned Veterans Law Judge effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent that this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative have asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2); further, they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to his increased rating claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for the VA to comply with its duty to assist.

II.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.

The VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether it is an initial rating case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).

The Veteran's degenerative spondylosis of the lower back is currently assigned a 10 percent rating pursuant to a hyphenated diagnostic code under 38 C.F.R. § 4.71a, Diagnostic Codes 5239-5010.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Board notes that Diagnostic Code 5239 is based on spondylolisthesis.  The Board further notes that Diagnostic Code 5242 pertains to degenerative arthritis of the spine, which indicates that Diagnostic Code 5003 should also be considered.

Diagnostic Code 5010 pertains to rating arthritis due to trauma, substantiated by X-ray findings, and provides that this disorder is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Codes 5239 and 5242 indicate that degenerative spondylosis of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5239 and 5242.  

Under the General Formula (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the IVDS Formula), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

When a rating is based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

For VA compensation purposes, the normal findings for range of motion (ROM) of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, both right and left, to 30 degrees, and rotation, both right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

	Factual Background 

The Veteran is seeking an initial rating in excess of 10 percent for his service-connected degenerative spondylosis of the lower back.

A private magnetic resonance imaging (MRI) report of the lumbar spine dated in June 2007 noted a history of back pain radiating down the right leg.  Dr. J.S. found that the lumbar spine was in satisfactory alignment and that aside from a Schmorl's node within the inferior end plate of T12 and L2, the Veteran's vertebral body height was normal.  Additionally, the Veteran's disc spaces were maintained.  Impressions on the MRI report included mild multi-level degenerative spondylosis and no evidence of significant disc herniation, central canal stenosis, or neural foraminal stenosis.

In an October 2007 letter from a private primary care physician, Dr. W.M.B. opined that the change in the Veteran's gait due to severe degenerative arthritis of both knees "placed abnormal stresses on [the Veteran's] lower back[,] causing the development of chronic low back pain."  Dr. W.M.B. also noted that the Veteran had multi-level degenerative spondylosis based on an MRI of his lower back.  The letter also states that the Veteran was "experiencing progressive weakness of his lower legs" and was "permanently disabled and unable to perform meaningful work." 

In a February 2008 letter from a private physician, Dr. M.S. noted that the Veteran had central cord stenosis, which combined with the Veteran's bilateral knee replacement, required the use of a scooter for mobility outside of the Veteran's home.

In February 2009, the RO granted service connection for degenerative spondylosis of the lower back, and it assigned a 10 percent disability rating, effective March 25, 2008, the date of the Veteran's claim.

In his May 2009 notice of disagreement, the Veteran indicated that he disagreed with the initial rating of 10 percent for his lower back disability because he was currently in physical therapy for his lower back; he was in pain management for his back; and without the pain medication, he "could not walk and would not be able to get out of bed."  

In a private radiology interpretation dated in October 2011, the reviewing physician opined that the Veteran had an unremarkable lumbar spine.  According to the radiology report, the vertebral body heights and disc spaces were well preserved and normally aligned, and the pedicles, accessory processes, paraspinal line, and sacroiliac joints were not remarkable.  

The Veteran was afforded a VA examination in October 2011 for his back disability.  The Veteran reported that he experienced severe back pain constantly and that it travelled down the leg and arm.  Additionally, he provided that the back pain could be exacerbated by physical activity and stress, and that it would come spontaneously.  The Veteran reported that at the time of pain, he experienced functional impairment, specifically pain, weakness, limitation of motion, such as difficulty bending over, and numbness.  The Veteran reported that the pain was relieved by a fentanyl patch and hydromorphine, and that when he experienced pain, he could function with medication.  The Veteran also reported the following symptoms associated with his lower back disability: stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and weakness of both the spine and leg.  The Veteran provided that in the 12 months prior, he had an incapacitating episode lasting 8 days.  The Veteran also maintained that while he was able to brush his teeth, cook, dress himself, and take out the trash, he was unable to shower, vacuum, drive a car, climb stairs, walk, shop, perform gardening activities, or push a lawnmower due to limited mobility and severe pain.

The Veteran maintained that he experienced limitations in his ability to walk due to his low back disability; specifically, he claimed that he could walk 50 yards, on average, and that it would take 10 minutes to accomplish walking that distance.

The examiner found that the ROM for the Veteran's thoracolumbar spine was within normal limits upon an initial testing and after repetitive testing.  Additionally, the examiner opined that the joint function of the Veteran's spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner also noted that an inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  According to the examiner, the examination revealed no evidence of radiating pain on movement, muscle spasms, tenderness, guarding of movement, or weakness.  According to the examiner, the Veteran's muscle tone and musculature were normal.  Additionally, the examiner provided that there was neither atrophy present in the limbs nor ankylosis of the lumbar spine.  

With respect to the Veteran's gait, the examiner noted that his posture was normal and that he walked with a normal gait and did not require any assistive device for ambulation.  Additionally, the examiner indicated that the Veteran's lower back disability did not cause generalized muscle weakness, muscle wasting, or muscle atrophy.

The examiner also performed a neurological examination of the Veteran's spine and found no sensory deficits from L1-L5.  An examination of the sacral spine revealed no sensory deficits of S1, and there was no lumbosacral motor weakness.  Both the right and left lower extremity reflexes revealed knee jerks and ankle jerks of 2+.  The lower extremities showed no signs of pathologic reflexes, and the cutaneous reflexes were normal.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement, nor were there non-organic physical signs.  

According to the examiner, there was no change in the established diagnosis of degenerative spondylosis of the lower back, and at the time of the examination, the Veteran's condition was quiescent. 

In October 2012, Dr. J.O. completed disability benefits questionnaires (DBQ) for scars/disfigurement, knee and lower leg conditions, peripheral nerves conditions, and general medical - compensation.  The Veteran reported "nerve pain that shoots down both legs and to the lower back."  Dr. J.O. indicated that the Veteran required the use of a walker on a constant basis for knee support.  In the peripheral nerves DBQ, there were no objective findings of pain, paresthesias, or numbness in the lower extremities.  Muscle strength testing was all normal, and there was no muscle atrophy.  Deep tendon reflexes in the lower extremities were 2+. Sensation testing for light touch was all normal with respect to the lower extremities.  It was noted that the Veteran had an antalgic gait due to his left leg condition.  Dr. J.O. made no selections in the section on the severity evaluation for lower extremity nerves, including the sciatic nerve.

In a September 2014 letter from a private physician who was treating the Veteran for his non service-connected left shoulder osteoarthritis, Dr. A.B.B. noted that the Veteran had lumbar stenosis, among other orthopedic issues, and that he was being treated in pain management for his multiple joint pain.  According to Dr. A.B.B., the Veteran "is unable to perform any meaningful work due to his multiple orthopedic issues," particularly, his multiple joint and back pain.  Specifically, Dr. A.B.B. opined that the Veteran "would have to alternate sitting and standing several times a day as well as take several break[s]."  Additionally, the Veteran was "on narcotic pain medication for pain management, and may not be reliable with the medication.  He would take unpredictable breaks and call in sick due to unmanageable pain on certain days."  

Based on an August 2015 radiology report from a private treatment facility, the Veteran had mild multilevel degenerative spondylosis without evidence of significant central canal or neural foraminal stenosis, in addition to mild to moderate atrophy of the right psoas and iliacus muscles.  Findings included satisfactory alignment of the lumbar spine and normal vertebral body heights.  There was mild multilevel disc space narrowing that was most prominent at L2-3.  Specifically, at L2-L3, there was disc space narrowing with a diffusely bulging disc and endplate spurring that effaced the thecal sac and extended into the proximal right foraminal region.  Dr. A.P. noted that "these factors do not result in significant central canal or neural foraminal stenosis."  At L4-L5 and L5-S1, there was disc space narrowing with a diffusely bulging disc and endplate spurring that effaced the thecal sac and extended into the foraminal regions, which results in narrowing of the proximal neural foramina without impingement of the exiting nerve roots.

At the August 2015 Board hearing, the Veteran testified that he experienced incapacitating episodes related to his lumbar spine.  Specifically, he indicated that in the 6 months prior, there were 2 occasions during which he could not get out of bed for at least 5 days in a row.  According to the Veteran, when he experiences these episodes, his physician "hit[s him] up with steroids" and gives him muscle relaxers, which allow him to "get up and . . . have some type of mobility."  He also stressed that despite having some mobility after receiving steroids and muscle relaxers, he does not experience an absence of pain; instead, it is "almost tolerable to be able to get up to [his] chair."  The Veteran also testified that there is "not a time that [he does not] have pain."  According to the Veteran, there are some days in which the pain "go[es] down to a 2 and a 3 and it's a great day, it's a good day."  However, even with pain medication, he rated his pain at "6," generally.  

The Veteran testified that according to his treating physician, the prognosis of his back had worsened.  He pointed to the August 2015 CT-scan, and he asserted that compared to an MRI from approximately 7 years ago, the CT-scan showed that the "bulging discs are getting bigger," which has affected his sciatic nerve.

His friend testified that when the Veteran is taking "that much pain medication," he cannot drive.  The Veteran maintained that he "stay[s] homeward bound," with the exception of doctor's appointments.  

At the August 2015 Board hearing, the Veteran was using a wheelchair, and he also had a cane with him.  He testified that in addition to the wheelchair and the cane, he had been using a car cane for 4 to 5 months.  Additionally, he testified that he wears a back brace; however, he noted that he cannot wear the back brace for more than 4 hours a day due to muscle atrophy involving his back.  He also provided that he uses a walker in his house, and that on "good days," he "use[s] a cane."  According to the Veteran, he sometimes requires a wheelchair due to both his back and his bilateral knee replacements.  

In a letter dated in August 2015, the Veteran's primary care physician, Dr. B.C., noted that the Veteran suffers from lumbar radiculopathy, muscle weakness, mild multilevel degenerative spondylosis, and mild to moderate atrophy of the right psoas and iliacus muscles.  Additionally, Dr. B.C. stated that the Veteran "has had these problems for years and they have gotten worse despite treatment.  He has done physical therapy and aquatic therapy with [little] results [or] improvement."  

In September 2015, Dr. B.C. completed a DBQ for back (thoracolumbar spine) conditions.  Dr. B.C. indicated that he reviewed the Veteran's civilian medical records.  At the September 2015 DBQ examination, the Veteran provided that he has experienced "progressive back pain [that] became worse in 2003, which began to cause falling episodes."  The Veteran also reported that flare-ups impact the function of his thoracolumbar spine.  Specifically, he stated that "pain causes [him] to not be able to sit for long periods of time, [he] gets numbness in both feet."  Additionally, he reported that he has "pain and burning down section[s] of both legs."  The Veteran also maintained that he has had functional loss or functional impairment of the thoracolumbar spine, specifically, weakness, muscle atrophy, muscle spasms, and pain.

Dr. B.C. performed initial ROM measurements.  The Veteran's forward flexion was less than 45 degrees, and his extension was less than 10 degrees.  Both the Veteran's right and left lateral flexion were less than 20 degrees.  Additionally, the Veteran's right and left lateral rotations were to 30 degrees.  The Veteran's combined initial ROM was no greater than 155.  Dr. B.C. indicated that the Veteran had "some issues with obesity through the abdomen" that may contribute to his initial ROM measurements.  Additionally, Dr. B.C. noted that the Veteran's abnormal initial ROM measurements contributed to functional loss.  

The Veteran was unable to perform repetitive-use testing due to "too much pain [and] loss of balance."  Dr. B.C. also noted that post-test additional limitations of ROM measurements contribute to functional loss.  

With respect to pain, Dr. B.C. indicated that ROM movements were painful on active passive and/or repetitive use testing and that the pain contributed to functional loss or additional limitation of ROM.  Additionally, Dr. B.C. affirmed that there was pain when the joint is used in weight bearing or non-weight bearing and that the pain contributes to functional loss or additional limitation of ROM.  Additionally, he indicated that the Veteran has localized tenderness or pain to palpation of joints or soft tissue, specifically, the paraspinal muscles, quadratus lumborum, and calf muscles.  

Dr. B.C. found that the Veteran's gait was abnormal due to poor balance and antalgic gait from use of a cane.  Additionally, he noted that the Veteran's spinal contour was abnormal due to muscle spasm and loss of lumbar lordosis.  

According to Dr. B.C., the factors contributing to the Veteran's functional loss or impairment included less movement than normal, weakened movement, pain on movement, atrophy or disuse, disturbance of locomotion, and interference with standing.  Dr. B.C. indicated that at least some of these factors were associated with limitation of motion and affirmed that pain, weakness, fatigability, or incoordination significantly limited functional ability when the joint was used repeatedly over a period of time.  However, Dr. B.C. was unable to estimate ROM due to pain and/or functional loss during flare-ups or when the joint is used repeatedly over a period of time, as estimates of forward flexion, extension, right and left lateral flexion, and right and left lateral rotation were "not feasible."  Dr. B.C. noted that the Veteran experienced certain functional loss during flare-ups, or when the joint was used repeatedly over a period of time, that was not associated with limitation of motion, specifically, weakness and frequent falling.  

Dr. B.C. performed muscle strength testing.  Although there was not a reduction of muscle strength on the Veteran's left side, Dr. B.C. found that there was a reduction of muscle strength on the right side and that any reduction was entirely due to the Veteran's low back disability.  The rate strength measurements for the Veteran's right side were as follows: hip flexion, 3/5; knee flexion, 2/5; knee extension, 2/5; ankle plantar flexion, 3/5; ankle dorsiflexion, 4/5; foot abduction 3/5; foot adduction, 3/5; and great toe extension, 5/5.  Dr. B.C. noted that the Veteran had muscle atrophy due to his low back disability, specifically in his right thigh, hip muscles, and lumbar paraspinal muscles, as demonstrated by MRI and CT-scan imagery.  The right lower extremity muscle atrophy was measured at 56 centimeters, while the circumference of the left lower extremity, the more normal side, was 62 centimeters.  

Dr. B.C. provided that the Veteran did not have ankylosis of the thoracolumbar spine.  The Veteran's right knee and right ankle deep tendon reflexes were 1+, and his left knee and left ankle deep tendon reflexes were 2+.  Sensation to light touch was normal on the right and left upper anterior thighs; no other sensory tests were performed.  The straight leg raising test was positive bilaterally.  

Dr. B.C. indicated that the Veteran had radicular pain or other subjective symptoms due to radiculopathy.  Specifically, the Veteran has constant pain, that is at times excruciating, in his right lower extremity to a moderate degree and in his left lower extremity to a mild degree.  The Veteran has intermittent pain to a severe degree in his right lower extremity.  Dull pain is present in both the right and left lower extremities to a moderate degree.  Additionally, the Veteran has numbness in his right lower extremity to a moderate degree, as well as muscle atrophy of the right buttocks and hip due to atrophy.  The Veteran does not have paresthesias and/or dyesthesias.  Dr. B.C. evaluated the Veteran's radiculopathy as severe in the right lower extremity, and specified involvement of the sciatic nerve on the right side, specifically, the L4/L5/S1/S2/S3 nerve roots.  There were no other objective neurologic abnormalities or findings associated with a thoracolumbar spine condition.

Dr. B.C. opined that the Veteran's low back disability impacts his ability to perform any type of occupational task, such as standing, walking, lifting, and sitting.  Specifically, he noted that if the Veteran stands too long, his feet and his leg become numb.  If the Veteran walks for more than 50 feet, he can lose his balance and fall.  Additionally, the Veteran requires the use of a device.  Dr. B.C. also noted that the functional impact that the low back disability has on the Veteran is "different on different days."  

Dr. B.C. provided that the Veteran has intervertebral disc syndrome.  Additionally, he noted that in the 12 months prior, the Veteran had incapacitating episodes twice monthly for approximately 5 days each.  The total duration of all incapacitating episodes in the 12 months prior was at least 6 weeks.  

According to the DBQ, the Veteran uses a cane as a normal mode of locomotion but does not use any other assistive devices.  

In a letter dated in September 2015, Dr. B.C. opined that "[d]ue to the severity of [the Veteran's] service connected disabilities which include lumbar radiculopathy, lumbar pain, limb pain and swelling, muscle cramps, muscle spasms of both lower legs and in the neck, and muscle weakness[, it] is [his] professional medical opinion that [the Veteran] is unable to gain and maintain substantially gainful employment in any occupational field," including "sedentary type" employment.  

      Analysis

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent, prior to September 10, 2015, for the Veteran's degenerative spondylosis of the lower back.  Although the Veteran has a lengthy history of treatment for his back, which includes pain management, and the use of assistive devices, the evidence does not warrant a higher disability rating prior to September 10, 2015.  Specifically, there is no evidence in the record demonstrating forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour to warrant a 20 percent rating prior to September 10, 2015.  The Board notes that although the Veteran complained of muscle spasms at the October 2011 VA examination, the examiner found an absence of muscle spasms or guarding of movement.  Moreover, the radiologic findings during this period only indicated mild degenerative spondylosis.

Regarding the criteria for orthopedic manifestations under the General Rating Formula for the period prior to September 10, 2015, although the Veteran reported that he experienced pain and limitation of motion, the October 2011 examiner found that the ROM for the Veteran's thoracolumbar spine was within normal limits upon an initial testing and after repetitive testing.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, or incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to greater than 30 degrees but not greater than 60 degrees, and there is no evidence of ankylosis, a rating higher than 10 percent is not warranted under the General Rating Formula.  

The Board also finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the assigned 10 percent rating properly compensated the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, the October 2011 examiner opined that the joint function of the Veteran's spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, the Veteran's functional loss was not equivalent to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239.  Specifically, although there were no objective findings, the Veteran reported that the major functional impact of his degenerative spondylosis was pain, weakness, numbness, and limitation of motion, such as difficulty bending over.  Thus, the Board finds that the 10 percent evaluation assigned adequately portrays any functional impairment, pain, fatigue, and weakness that the Veteran experienced as a consequence of his degenerative spondylosis of the lower back.

The Board has also considered whether the Veteran is entitled to a higher rating for his degenerative spondylosis of the lower back based on incapacitating episodes.  The Board acknowledges that prior to September 10, 2015, the Veteran had, at times, reported incapacitating episodes.  At his October 2011 VA examination, the Veteran maintained that he had an incapacitating episode lasting 8 days in the 12 months prior.  However, it is unclear based on the examination report whether the Veteran was incapacitated due to his lower back disability or his right knee disability.  Moreover, the October 2011 examiner indicated that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement. Additionally, at the August 2015 Travel Board hearing, the Veteran testified that in the 6 months preceding the hearing, there were at least 2 occasions during which he could not get out of bed for at least 5 days in a row. However, prior to September 10, 2015, there was no objective medical evidence of incapacitating episodes, that is, bed rest prescribed by a physician. Even assuming the Veteran was incapacitated at times due to his low back disability, these reported episodes would not warrant assigning the next higher 20 percent rating, as there was no evidence incapacitating episodes having a total duration of at least 2 weeks during the past 12 months. 

However, the Board finds that the Veteran is entitled to an increased compensable rating of 20 percent, but no higher, beginning September 10, 2015, for his degenerative spondylosis of the lower back.  Based on the September 2015 DBQ, the Veteran's forward flexion was less than 45 degrees; his combined range of motion was up to 155, and there was evidence of muscle spasm severe enough to result in an abnormal spinal contour (loss of lumbar lordosis).  This level of impairment corresponds to the criteria warranting a 20 percent rating using the General Rating Formula.  There is no basis for a higher disability rating using the General Rating Formula, as there is no indication in the record that the Veteran has forward flexion of 30 degrees or less, or ankylosis, either favorable or unfavorable, of the spine.  Cf. Johnson v. Brown, 10 Vet. App. 80, 84 (1997).  

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, stiffness, and fatigue.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although Dr. B.C., in the September 2015 DBQ, noted that less movement than normal, weakened movement, pain on movement, atrophy of disuse, disturbance of locomotion, and interference with standing were all contributing factors to functional loss, there is no objective criteria on which the Board may justify a higher disability rating.  Specifically, Dr. B.C. was unable to estimate ROM due to pain and/or functional loss, and none of the evidence suggests that the severity of the Veteran's degenerative spondylosis of the lower back would warrant a rating higher than 20 percent, even with DeLuca considerations, throughout the applicable period under appeal.  Furthermore, Dr. B.C. noted other factors besides the Veteran's service-connected low back disability that contributed to his limitation of motion.  In this regard, Dr. B.C. indicated that the Veteran had some issues with obesity through the abdomen, which contributed to his limitation of motion.  Accordingly, the Veteran is not entitled to a higher rating under the General Rating Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239.  

As for whether a higher rating is warranted for intervertebral disc syndrome under  Diagnostic Code 5243 (Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), for the period beginning September 10, 2015, according to the September 2015 DBQ, the Veteran has intervertebral disc syndrome of the thoracolumbar spine.  Additionally, in the 12 months prior, he experienced incapacitating episodes twice monthly for 5 days each.  Dr. B.C. provided that the total duration of all incapacitating episodes over 12 months was at least 6 weeks.  Although this would warrant a 60 percent disability rating under Diagnostic Code 5243, rating the Veteran's lower back disability under this formula would not be appropriate here because, as will be discussed in more detail below, the Veteran is entitled to a separate 60 percent rating for a neurological manifestation secondary to his service-connected lower back disability when using the General Rating Formula.  Accordingly, it is to the Veteran's advantage to evaluate this residual separately, as doing so results in a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5243.

As to whether additional compensation for neurologic impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  As will be discussed below, the Board is granting a separate 60 percent rating for radiculopathy of the right lower extremity, as related to the Veteran's degenerative spondylosis of the lower back.  Thus, that matter is not for consideration here.  The Veteran's complaints of radiating pain have primarily dealt with the right lower extremity; there have been no findings related to the Veteran's left lower extremity.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.  

The Board has considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive.  Further, as indicated above, the objective medical findings do not support a rating higher than 10 percent prior to September 10, 2015, nor do they support a rating higher than 20 percent after September 10, 2015, for the Veteran's service-connected degenerative spondylosis of the lower back.

Accordingly, the preponderance of the evidence is against assigning a rating in excess of 10 percent prior to September 10, 2015.  However, the Board finds that a disability rating of 20 percent, but not higher, is warranted beginning September 10, 2015.  

III.  Separate Rating for Radiculopathy of the Right Lower Extremity

The facts of this case support the separate application of a neurological diagnostic code.  The Veteran has credibly indicated on several occasions that he experiences neurological symptoms radiating from his back down his right lower extremity; additionally, there is medical evidence establishing a diagnosis of radiculopathy.  As such, and resolving doubt in the Veteran's favor, the Board will assign a separate neurological rating for radiculopathy of the right lower extremity, as it is in the Veteran's benefit and is supported by the record.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  

Diagnostic code 8520 provides the rating criteria for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  Id.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  Id.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  Id.  An 80 percent rating requires complete paralysis; when there is complete paralysis, the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See id. note.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.120-4.124(a) will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Accordingly, rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Here, the Board finds all reasonable doubt in the Veteran's favor and awards a separate 60 percent rating for radiculopathy of the right lower extremity beginning August 24, 2015, the date of the letter from the Veteran's treating provider, Dr. B.C., noting that the Veteran suffers from lumbar radiculopathy and muscle weakness.  

In addition to the August 2015 letter from Dr. B.C., which notes the Veteran's lumbar radiculopathy, muscle weakness, and atrophy of the right psoas and iliacus muscles, the September 2015 DBQ, which was also completed by Dr. B.C., provides that the Veteran has radicular pain or other subjective symptoms due to radiculopathy.  Specifically, the Veteran has constant pain, that is at times excruciating, in his right lower extremity to a moderate degree and in his left lower extremity to a mild degree.  The Veteran has intermittent pain to a severe degree in his right lower extremity.  Dull pain is present in both the right and left lower extremities to a moderate degree.  Additionally, the Veteran has numbness in his right lower extremity to a moderate degree, as well as muscle atrophy of the right buttocks and hip due to atrophy.  The Veteran does not have paresthesias and/or dysesthesias.  Dr. B.C. evaluated the Veteran's radiculopathy as severe in the right lower extremity, and specified involvement of the sciatic nerve on the right side, specifically, the L4/L5/S1/S2/S3 nerve roots.  There were no other objective neurologic abnormalities or findings associated with a thoracolumbar spine condition.

Given Dr. B.C.'s findings, the Board finds all reasonable doubt in the Veteran's favor, and a separate 60 percent rating is warranted for the right lower extremity for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.

The Board acknowledges that based on a review of the record, the Veteran occasionally complained of radiating pain from his back to his right lower extremity prior to August 2015.  In an October 2003 private treatment record, it appears that the physician noted a possibility of radicular back pain.  On the medical record, a symbol resembling a question mark immediately precedes the assessment of "radicular back pain," and the physician recommended an MRI.  A June 2007 MRI report noted a history of back pain radiating down the right leg, but it did not contain any findings pertaining to peripheral nerve injuries.  The October 2011 VA examiner found no sensory deficits from L1-L5, no sensory deficits of S1, and no lumbosacral motor weakness.  Both the right and left lower extremity reflexes revealed knee jerks and ankle jerks of 2+.  The lower extremities showed no signs of pathologic reflexes, and the cutaneous reflexes were normal.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement, nor were there non-organic physical signs.  Moreover, in an October 2012 peripheral nerves DBQ, there were no objective findings of pain, paresthesias, or numbness in the lower extremities.  Muscle strength testing was all normal, and there was no muscle atrophy.  Deep tendon reflexes in the lower extremities were 2+.  Sensation testing for light touch was all normal with respect to the lower extremities.  The examiner made no selections in the section on the severity evaluation for lower extremity nerves, including the sciatic nerve.  It follows that prior to Dr. B.C.'s August 2015 letter, which noted that the Veteran suffered from lumbar radiculopathy, in addition to mild to moderate atrophy of the right psoas and iliacus muscles, there are no objective medical findings pertaining to the Veteran's radiculopathy that are sufficient to justify assigning a separate disability rating.  

Although the Veteran is competent to describe symptoms that he observes, and the Board finds that his statements are credible, attributing symptoms to the peripheral nerves is beyond the purview of a layperson, as such a determination is beyond the scope of lay observation and is medical in nature.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (providing that a lay person is competent to provide a diagnosis when it does not require a determination that is "medical in nature"); Layno, 6 Vet. App., 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  

As the August 2015 letter from Dr. B.C. provides a diagnosis of lumbar radiculopathy, in addition to specific symptoms of the radiculopathy, all of which is confirmed and expanded upon in the September 2015 DBQ, the Board resolves all doubt in favor of the Veteran and finds that beginning August 24, 2015, a separate 60 percent disability rating is warranted for associated severe, incomplete paralysis of the sciatic nerve in the lower right extremity, with marked muscle atrophy.  However, the preponderance of the evidence is against assigning a separate disability rating for lumbar radiculopathy in the right lower extremity prior to August 24, 2015.  

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describes the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected degenerative spondylosis of the lower back and lumbar radiculopathy of the right lower extremity.  The Veteran's back disability is manifested by radiating pain, limitation of motion, interference with sitting and standing, muscle atrophy, muscle spasms, and weakness.  The ratings assigned contemplate these impairments.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Notably, the Veteran is also service-connected for traumatic arthritis, status post total knee replacement, right knee; carpal tunnel syndrome, right wrist (dominant) associated with traumatic arthritis, status post total knee replacement, right knee; carpal tunnel syndrome, left wrist (non-dominant) associated with traumatic arthritis, status post total knee replacement, right knee; scars, status post total right knee replacement; scars, status post right knee replacement; and lumbar radiculopathy of the right lower extremity.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V.  TDIU

	Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Where the schedular rating is less than total, total disability ratings for compensation may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

"Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991); see also 38 C.F.R. § 4.16(a) (providing that "[m]arginal employment shall not be considered substantially gainful employment).

In determining whether unemployability exists, the Board may consider the veteran's level of education, special training, and previous work experience, but it may not consider his age or any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

	Factual Background and Analysis

The Veteran contends that he is unemployable because of his service-connected disabilities.  Currently, he is in receipt of service connection for traumatic arthritis, status post total knee replacement, right knee, rated at 60 percent; degenerative spondylosis of the lower back associated with traumatic arthritis, status post total knee replacement, right knee, rated at 20 percent; lumbar radiculopathy of the right lower extremity, rated at 60 percent; carpal tunnel syndrome, right wrist (dominant) associated with traumatic arthritis, status post total knee replacement, right knee, rated at 10 percent; carpal tunnel syndrome, left wrist (non-dominant) associated with traumatic arthritis, status post total knee replacement, right knee, rated at 10 percent; non-compensable scars, status post total right knee replacement; and non-compensable scars, status post right knee replacement.  As of March 25, 2008, his combined evaluation met the schedular percentage requirements for a TDIU.  Thus, the Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

At his August 2015 Board hearing, the Veteran testified that he last worked in 1993 for the State of Georgia as a "human service technician" in a substance abuse facility and as a coordinator for a day treatment program.  The Veteran stated that he was "on pains" at the time and was asked to resign after receiving a DUI.  He noted that at the time, he had been using "heavy pain medications" for pain due to his knee replacements, his back, and his shoulder replacement.  The Veteran testified that he did not subsequently seek employment due to his condition and the pain medication he was using.  

The Veteran also maintained that he was prevented from presently working.  According to the Veteran, the "medicines [he] use[s]" are a primary reason for his inability to work; specifically, he stated that he sometimes has difficulty "being able to connect certain things together."  He also noted that the pain prevents him from working.  The Veteran stated that although he applied for employment at Ace Hardware, he was told he could not be employed due to his disabilities.

On his VA Form 21-8940 dated in May 2009, the Veteran indicated that he had a college education. The Veteran was last employed by GRN Mental Health, Mental Retardation, Alcohol & Drug Services, where he worked from February 1990 to September 1993 as a "human services technician."  Prior to GRN, the Veteran worked as an associate pastor at the Buford Church of God, a counselor at Lee College, a counselor at the Pioneer West Group Home (for juvenile offenders), a part-time counselor with the C.K. Wakefield School for the Fresno County Probation Department, and as a school bus driver.   The Veteran was granted full SSA disability benefits in November 1995 for posttraumatic arthritis of both knees.

In a June 2008 VA examination of his right knee, the Veteran reported constant pain, weakness, stiffness, swelling, heat, giving way, lack of endurance, fatigability, and dislocation.  The Veteran provided that he was unable to stand due to swelling, weakness, and pain.  He stated that he could not stand or walk for "any length of time" and could not keep his leg down for "any length of time."  According to the Veteran, his right knee disability kept him "homebound 90 [percent] of each 24 hours."  With respect to the effect of the right knee disability on the Veteran's usual occupation, the examiner provided that the Veteran was "unable to travel due to pain medications [that] 'debilitate him' and make[] him cognitively slow in which he forgets and misplaces things."  The examiner also noted that the Veteran was unable to "visit people due to inability to walk and cannot keep [his] feet down due to the increased pain that it causes."  

In a June 2009 letter from the Veteran's former employer, the Buford Church of God, the senior pastor wrote that "[d]ue to severe affliction in [the Veteran's] back and right leg, he continues to be unable to fulfill the demands of a job.  His employment in our church was terminated partially because of this condition."  

In October 2009, the Veteran was afforded VA examinations for his carpal tunnel syndrome, bilateral wrists, and his traumatic arthritis, status post total knee replacement, right knee with scar.  With respect to his carpal tunnel syndrome, the Veteran described daily tingling and numbness of his fingers due to use of his crutches.  He stated that he experienced the symptoms intermittently, as often as daily, and occurrences of numbness would last for 20 or more minutes.  The functional impairments that the Veteran attributed to his carpal tunnel included having to "sit and wait until the numbness leaves."  

With respect to his service-connected right knee disability, the Veteran reported weakness, stiffness, swelling, heat, giving way, lack of endurance, fatigability, deformity, tenderness, effusion, and pain in his right knee, in addition to difficulty walking and standing.  The Veteran also claimed to have hour-long flare-ups as often as 3 times per day, and the flare-ups were precipitated by physical activity.  The Veteran maintained that during flare-ups, he was home-bound due to pain and limitation of motion of the joint.  Additionally, the Veteran claimed that he had an incapacitating episode for 3 months in October 2008.  The examiner found that the Veteran's posture was normal and that regarding a tandem gait, the Veteran's "walk [was] abnormal, which can be described as limping."  The examiner also noted that the Veteran required using a walker for ambulation due to pain and balance.  

With regard to any functional impairments caused by the Veteran's service-connected disabilities, the October 2009 examiner noted that the Veteran "already ha[d] 2 knee replacements with residual[s] of pain and restricted ROM and difficulty walking" and that his bilateral carpel tunnel syndrome "cause[d] difficulty holding objects and pain."  The examiner noted that the Veteran was "not working," and provided that the effects of his disabilities on his daily activities were difficulty walking, bending, prolonged standing, and holding objects.  

In an October 2011 examination, the examiner opined whether there were any functional impairments caused by the Veteran's established diagnoses, which in addition to degenerative spondylosis of the lower back, also included status post right knee replacement with scar and carpal tunnel syndrome, both left and right.  According to the examiner, there were "moderate current functional impairments with respect to physical activities of employment."  Specifically, the examiner noted that the Veteran had a "decreased functional reserve capacity" and that "[i]mpairments in repetitive lifting, bending, and routine work transfers [were] apparent."  Additionally, there were "limitations with higher level locomotion for routine work related tasks."  The examiner opined that with respect to the Veteran's knee stability, "[t]he effect on the [Veteran's] usual occupation is mild secondary to decreased functional reserve capacity.  The effect of the condition(s) on the [Veteran's] daily activity is moderate secondary to aggravation of knees with higher level ADLs such as running, jumping, negotiating stairs, and other such recreational activities."  

As detailed above, in a September 2014 letter from a private physician who was treating the Veteran for his left shoulder osteoarthritis, Dr. A.B.B. opined that the Veteran "is unable to perform any meaningful work due to his multiple orthopedic issues," specifically, his multiple joint and back pain.  Dr. A.B.B noted that the Veteran's orthopedic issues included having both knees replaced and revised in 1994, having a left knee replaced in 1994 and revised in 2006, a hip replacement at an unspecified date, lumbar stenosis, and left shoulder osteoarthritis, which was replaced in April 2014.  The letter described that the Veteran was being treated in pain management for his multiple joint pain.  With respect to the Veteran's inability to perform meaningful work, Dr. A.B.B. noted that the Veteran "would have to alternate sitting and standing several times a day as well as take several break[s]."  Additionally, the Veteran was "on narcotic pain medication for pain management, and may not be reliable with the medication.  He would take unpredictable breaks and call in sick due to unmanageable pain on certain days.  For these reasons, . . . he is not fit to hold down employment."

In an October 2014 letter from a private clinical psychologist who has been working with the Veteran since February 2013, she detailed that the Veteran "has extensive difficulty physically moving and functioning."  She noted that the Veteran "always shuffles when he moves and is dependent on a cane."  When moving from his car to her door, the Veteran "always struggles and requires a significant amount of time to get in," and after each session, he "struggles to get up from a seated position," sometimes taking up to 5 minutes to get up from his chair.  She opined that the Veteran is "unable to perform any meaningful work at this time," and noted that "[a]lthough [she is] not a medical professional, [she] can attest from [her] personal interactions that he has extreme physical limitations that would make it challenging for him to complete any type of meaningful work."  Dr. A.W. also detailed that the Veteran's "cognitive abilities are sometimes negatively impacted by his [narcotic] pain medication."  Specifically, she noted she has "often had extreme difficulty having meaningful interpersonal interactions when he is in severe physical pain or having a strong response to his pain medication. His response to pain medication is unpredictable and would make him an unreliable employee in any setting."

Based on a March 2015 letter from the President of S & S Ace Hardware and Mower, the Veteran applied to the store for employment at an undisclosed date.  Mr. S.S. provided that along with his application for employment, the Veteran submitted doctor's letters describing physical limitations he would have as conditions of employment.  According to Mr. S.S., "[w]ith the great amount of limitations [the Veteran] suffers from, he would NOT be employable in our business environment.  Truthfully, in considering his limitations, [Mr. S.S.] can't see many businesses that could employ someone in [the Veteran's] condition."  

As provided above, in an August 2015 letter from the Veteran's primary care physician, Dr. B.C., the Veteran's mild multilevel degenerative spondylosis and mild to moderate atrophy of the right psoas and iliacus muscles "make it impossible for him to function at work."  Dr. B.C. also noted that the Veteran suffers from lumbar radiculopathy and muscle weakness.  According to Dr. B.C., the Veteran "as had these problems for years and they have gotten worse despite treatment."  

As detailed above, Dr. B.C., completed a DBQ for the Veteran's back in September 2015, in which he opined that the Veteran's low back disability impacts his ability to perform any occupational task.  He specified that the Veteran's feet and leg become numb if the Veteran stands for too long.  The Veteran can fall or lose his balance if he walks more than 50 feet, and he requires the use of a device, presumably, a cane, as Dr. B.C. noted that the Veteran uses a cane as a normal mode of locomotion.  Dr. B.C. also stated that the "[f]unctional impact is different on different days."  

As described above, in a letter dated in September 2015, Dr. B.C. opined that "[d]ue to the severity of [the Veteran's] service connected disabilities which include lumbar radiculopathy, lumbar pain, limb pain and swelling, muscle cramps, muscle spasms of both lower legs and in the neck, and muscle weakness[, it] is [his] professional medical opinion that [the Veteran] is unable to gain and maintain substantially gainful employment in any occupational field," including "sedentary type" employment.  

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work, the functional limitations described by the Veteran's private physicians and the VA examiners, the Board finds that the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining gainful employment.  The Veteran is significantly limited by both his physical limitations caused by his service-connected disabilities, and the cognitive impairment from the pain medication used to treat these disabilities.  The pain from his service-connected right knee and back disabilities, as well as the related neurological impairment to the bilateral lower extremities, limit him from prolonged standing, walking, and sitting, and would preclude him from physical employment.  

Additionally, the pain medication that the Veteran must take to treat his service-connected disabilities, such as his lower back disability and his right knee disability, prevents him from securing and maintaining substantially gainful employment.  The Veteran has consistently and credibly maintained that his prescription medication prevented him from completing assigned work and interfered with his concentration.  Based on the June 2008 VA examination report, as well as the letters from Dr. A.B.B. and Dr. A.W., the Veteran's narcotic pain medication, which is used for pain management of his service-connected disabilities, "debilitates" him, and makes him "cognitively slow" and an "unreliable employee in any setting," because the pain medication causes him to have difficulty with personal interactions and may require him to take "unpredictable breaks."  Thus, given the findings regarding the Veteran's inability to sit or stand for prolonged periods, in addition to the cognitive impacts of the Veteran's narcotic pain medication that is used to treat his service-connected disabilities, it is unlikely that the Veteran would be able to obtain and maintain sedentary employment with his current service-connected disabilities.  

The Board also finds compelling the letters from former and prospective employers, as they tend to show that the Veteran's service-connected disabilities would preclude him from obtaining substantially gainful employment for which he is qualified.  As noted in the June 2009 letter from the Buford Church of God, the Veteran was terminated, in part, due to his service-connected disabilities, which rendered him "unable to fulfill the demands of a job."  Additionally, the March 2015 letter from Ace Hardware suggests that the Veteran would not be able to obtain employment in certain business environments.

The Board acknowledges that some of the medical opinions regarding the Veteran's functional limitations are not solely limited to the effects of the Veteran's service-connected disabilities on his ability to follow a substantially gainful occupation.  For instance, in the October 2014 letter, while the private clinical psychologist detailed the impact the Veteran's physical limitations and use of pain medications had on his employability, she also discussed the functional impairments resulting from his nonservice-connected major depressive disorder.  Moreover, while the October 2011 VA examiner discussed the limitations resulting from the Veteran's service-connected right knee, carpal tunnel, and back disabilities, he also discussed the impact of the Veteran's nonservice-connected Hepatitis C.  Nevertheless, it is possible to separate out the functional limitations due to the Veteran's service-connected disabilities from his nonservice-connected disabilities, especially when reviewing the more recent medical evidence, in finding that the Veteran's service-connected disabilities, alone, preclude him from performing occupational tasks, including those that are largely sedentary.

Ultimately, the Board finds that the preponderance of the evidence establishes that the Veteran, given his occupational history and functional limitations, is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

A rating in excess of 10 percent, prior to September 10, 2015, for the Veteran's degenerative spondylosis of the lower back, is denied.

Beginning September 10, 2015, a 20 percent rating for the Veteran's degenerative spondylosis of the lower back is granted, subject to the laws and regulations governing the payment of VA compensation.

Beginning August 24, 2015, a separate 60 percent disability rating for lumbar radiculopathy of the lower right extremity is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to TDIU is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


